


REVANCE THERAPEUTICS, INC.
$50,000,000

COMMON STOCK
SALES AGREEMENT

March 4, 2015


Cowen and Company, LLC
599 Lexington Avenue
New York, NY 10022


Ladies and Gentlemen:


Revance Therapeutics, Inc., a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:
1.  Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), having an aggregate offering price of up to $50,000,000 (the
“Placement Shares”). Notwithstanding anything to the contrary contained herein,
the parties hereto agree that compliance with the limitation set forth in this
Section 1 on the number of shares of Common Stock issued and sold under this
Agreement shall be the sole responsibility of the Company, and Cowen shall have
no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) to be filed by the Company and after such
Registration Statement has been declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to use the Registration Statement (as
defined below) to issue the Common Stock.
On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Placement Shares, to
be issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus specifically relating to the Placement Shares included as
part of such registration statement (the “Base Prospectus”). The Company will
furnish to Cowen, for use by Cowen, copies of the prospectus included as part of
such registration statement relating to the Placement Shares. Except where the
context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed

#86897608v8    

--------------------------------------------------------------------------------




to be a part of such registration statement pursuant to Rule 430B or 462(b) of
the Securities Act, is herein called the “Registration Statement.” The Base
Prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by any prospectus
supplement, in the form in which such Base Prospectus and/or prospectus
supplement have most recently been filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act, together with any “issuer free
writing prospectus,” as defined in Rule 433 of the Securities Act (“Rule 433”),
relating to the Placement Shares that (i) is required to be filed with the
Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System or any
successor thereto (collectively “EDGAR”).
2.      Placements. Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of Placement Shares, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 attached
hereto (with a copy to each of the other individuals from the Company listed on
such schedule), and shall be addressed to each of the individuals from Cowen set
forth on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by Cowen unless and until (i)
in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) this Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor Cowen will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to
Cowen and Cowen does not decline such Placement Notice pursuant to the terms set
forth above, and then only upon

2
#86897608v8    

--------------------------------------------------------------------------------




the terms specified therein and herein. In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.
3.      Sale of Placement Shares by Cowen. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of The
NASDAQ Global Market (“Nasdaq”) to sell such Placement Shares up to the amount
specified in such Placement Notice, and otherwise in accordance with the terms
of such Placement Notice. Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
compensation payable by the Company to Cowen pursuant to Section 2 with respect
to such sales, and the Net Proceeds (as defined below) payable to the Company,
with an itemization of the deductions made by Cowen (as set forth in Section
5(a)) from the gross proceeds that it receives from such sales. Subject to the
terms of a Placement Notice, Cowen may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made through Nasdaq,
on any other existing trading market for the Common Stock or to or through a
market maker. If expressly authorized by the Company in a Placement Notice,
Cowen may also sell Placement Shares in negotiated transactions. Notwithstanding
the provisions of Section 6(nn), Cowen shall not purchase Placement Shares for
its own account as principal unless expressly authorized to do so by the Company
in a Placement Notice. The Company acknowledges and agrees that (i) there can be
no assurance that Cowen will be successful in selling Placement Shares, and (ii)
Cowen will incur no liability or obligation to the Company or any other person
or entity if it does not sell Placement Shares for any reason other than a
failure by Cowen to use its commercially reasonable efforts consistent with its
normal trading and sales practices to sell such Placement Shares as required
under this Section 3. For the purposes hereof, “Trading Day” means any day on
which the Company’s Common Stock is purchased and sold on the principal market
on which the Common Stock is listed or quoted. During the term of this
Agreement, neither Cowen nor any of its affiliates or subsidiaries shall engage
in (i) any short sale of any security of the Company, (ii) any sale of any
security of the Company that Cowen does not own or any sale which is consummated
by the delivery of a security of the Company borrowed by, or for the account of,
Cowen or (iii) any market-making, bidding, stabilization or other trading
activity with respect to the Common Stock or related derivative securities if
such activity described in clauses (i), (ii) or (iii) is prohibited under
Regulation M or other anti-manipulation rules under the Securities Act.
4.      Suspension of Sales.
(a)    The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the

3
#86897608v8    

--------------------------------------------------------------------------------




notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the Parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
schedule may be amended in writing from time to time.
(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and (iii)
Cowen shall not be obligated to sell or offer to sell any Placement Shares.


(c)    If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement. Cowen shall calculate on a weekly basis
the average daily trading volume (as defined by Rule 100 of Regulation M under
the Exchange Act) of the Common Stock.


5.      Settlement.
(a)         Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.
(b)         Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form. On each Settlement Date, Cowen will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. Cowen will be responsible for providing DWAC
instructions or instructions for delivery by other means with regard to the
transfer of Placement Shares being sold. The Company agrees that if the Company,
or its transfer agent (if applicable),

4
#86897608v8    

--------------------------------------------------------------------------------




defaults in its obligation to deliver duly authorized Placement Shares on a
Settlement Date (other than as a result of a failure by Cowen to provide
instructions for delivery), the Company agrees that in addition to and in no way
limiting the rights and obligations set forth in Section 9(a) (Indemnification
and Contribution) hereto, it will (i) hold Cowen harmless against any loss,
claim, damage, or reasonable, documented expense (including reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company and (ii) pay to Cowen (without duplication) any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.
6.      Representations and Warranties of the Company. Except as disclosed in
the Registration Statement or the Prospectus, the Company represents and
warrants to, and agrees with, Cowen that as of the date of this Agreement and as
of each Applicable Time (as defined in Section 20(a)), unless otherwise
provided:
(a)         Compliance with Registration Requirements. The Registration
Statement has been filed and will be declared effective by the Commission under
the Securities Act prior to the issuance of any Placement Notice by the Company.
The Company has complied to the Commission’s satisfaction with all requests of
the Commission for additional or supplemental information. No stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the Commission. The Company meets the requirements
for use of Form S‑3 under the Securities Act. The sale of the Placement Shares
hereunder meets the requirements of General Instruction I.B.1 of Form S-3.
(b)          No Misstatement or Omission. The Registration Statement, when it
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus when filed will comply or complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied and, as of each of the Settlement Dates, if any, will
comply in all material respects with the Securities Act and did not and, as of
each of the Settlement Dates, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein. There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.
(c)         Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the

5
#86897608v8    

--------------------------------------------------------------------------------




Commission, complied and will comply in all material respects with the
requirements of the Exchange Act, and, when read together with the other
information in the Prospectus, at the Settlement Dates, will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(d)         Offering Materials Furnished to Cowen. The Company has delivered to
Cowen one complete copy of the Registration Statement and a copy of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits) and the Prospectus, as amended or
supplemented, in such quantities and at such places as Cowen has reasonably
requested.
(e)         Distribution of Offering Material by the Company. The Company has
not distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares pursuant to this Agreement, any offering
material in connection with the offering and sale of the Placement Shares other
than the Prospectus or the Registration Statement or any free writing prospectus
(as defined in Rule 405 under the Securities Act) reviewed and consented to by
Cowen.
(f)         The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
(g)         Authorization of the Common Stock. The Placement Shares, when issued
and delivered, will be duly authorized for issuance and sale pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
to Cowen pursuant to this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.
(h)         No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.
(i)         Ineligible Issuer Status. The Company is not an “ineligible issuer”
as defined in Rule 405 under the Securities Act, including (x) the Company or
any subsidiary of the Company in the preceding three years not having been
convicted of a felony or misdemeanor or having been made the subject of a
judicial or administrative decree or order as described in Rule 405 under the
Securities Act and (y) the Company in the preceding three years not having been
the subject of a bankruptcy petition or insolvency or similar proceeding, not
having had a registration statement be the subject of a proceeding under Section
8 of the Securities Act and not being the subject of a proceeding under Section
8A of the Securities Act in connection with the offering of the Placement
Shares, all as described in Rule 405 under the Securities Act.
(j)         Good Standing of the Company. The Company has been duly incorporated
and is existing and in good standing under the laws of the State of Delaware,
with corporate power

6
#86897608v8    

--------------------------------------------------------------------------------




and authority to own its properties and conduct its business as described in the
Prospectus; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except where any such failure to be so duly qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to result in a
material adverse effect on the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).
(k)         Subsidiaries. Each subsidiary of the Company has been duly
incorporated and is existing and in good standing under the laws of the
jurisdiction of its incorporation, with power and authority (corporate and
other) to own its properties and conduct its business as described in the
Prospectus; and each subsidiary of the Company is duly qualified to do business
as a foreign corporation in good standing in all other jurisdictions in which
its ownership or lease of property or the conduct of its business requires such
qualification, except where any such failure to be so duly qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; all of the issued and outstanding capital
stock of each subsidiary of the Company has been duly authorized and validly
issued and is fully paid and nonassessable, and the capital stock of each
subsidiary owned by the Company, directly or through subsidiaries, is owned free
from liens, encumbrances and defects that would affect the value thereof or
interfere with the operation of such subsidiaries or the Company’s exercise of
ownership rights with regard thereto.
(l)         Capital Stock Matters. All of the outstanding shares of capital
stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the Prospectus; all outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable; all outstanding shares of capital stock of the Company conform,
and the Placement Shares, when they have been delivered and paid for in
accordance with this Agreement, will conform, in all material respects to the
information thereof in the Prospectus; the stockholders of the Company have no
preemptive rights with respect to the Placement Shares; and none of the
outstanding shares of capital stock of the Company have been issued in violation
of any preemptive or similar rights of any security holder.


(m)         Finder’s Fee. Except as disclosed in the Prospectus, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company or Cowen for a brokerage
commission, finder’s fee or other like payment in connection with any
transactions contemplated by this Agreement.
(n)         Absence of Further Requirements. No consent, approval,
authorization, or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required for the
consummation of the transactions contemplated by this Agreement in connection
with the offering, issuance and sale of the Placement Shares by the Company,
except such as have been obtained, or made and such as may be required under
state securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”).

7
#86897608v8    

--------------------------------------------------------------------------------




(o)         Title to Property. Except as disclosed in the Prospectus, the
Company and its subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, charges, encumbrances and defects that would materially affect the
value thereof or materially interfere with the use made or to be made thereof by
them and, except as disclosed in the Prospectus, the Company and its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no terms or provisions that would materially interfere
with the use made or to be made thereof by them.
(p)         Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement, and the issuance and sale
of the Placement Shares will not result in a breach or violation of any of the
terms and provisions of, or constitute a default or a Debt Repayment Triggering
Event (as defined below) under, or result in the imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries, (ii) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, or (iii) any agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except as disclosed in the Prospectus and except that
in the case of clauses (ii) and (iii), where any such breach, violation or
default would not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect; a “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.
(q)         Absence of Existing Defaults and Conflicts. Neither the Company nor
any of its subsidiaries is in violation of its respective charter or by-laws or
in default (or with the giving of notice or lapse of time would be in default)
under any existing obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which any of them is a party or by which any of them is bound or to which any of
the properties of any of them is subject, except such defaults that would not,
individually or in the aggregate, result in a Material Adverse Effect.
(r)         Possession of Licenses and Permits. The Company and its subsidiaries
possess, and are in compliance with the terms of, all certificates,
authorizations, franchises, licenses and permits, including, without limitation,
from the U.S. Food and Drug Administration (“FDA”) and equivalent foreign
regulatory authorities (“Licenses”) necessary for the conduct of the business
now conducted by them, except as disclosed in the Prospectus and except where
the failure to so possess or be in compliance would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect, and have
not received any notice of proceedings relating to the revocation or
modification of any Licenses that, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a Material
Adverse Effect.

8
#86897608v8    

--------------------------------------------------------------------------------




(s)         Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that would reasonably be expected to have a Material Adverse Effect.
(t)         Intellectual Property. The Company and its subsidiaries own,
possess, have the right to use or can acquire on reasonable terms sufficient
trademarks, trade names, patent rights, copyrights, domain names, licenses,
trade secrets, inventions, technology, know-how and other intellectual property
and similar rights, including registrations and applications for registration
thereof (collectively, “Intellectual Property Rights”) reasonably necessary or
material to the conduct of the business now conducted or proposed in the
Prospectus to be conducted by them. Except as disclosed in the Prospectus, the
expected expiration of any such Intellectual Property Rights would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Prospectus (i) to the Company’s knowledge, there are no rights
of third parties to any of the Intellectual Property Rights owned or purported
to be owned by the Company or its subsidiaries (other than Intellectual Property
Rights non-exclusive licenses granted by the Company to its partners in the
ordinary course of business); (ii) to the Company’s knowledge, there is no
infringement, misappropriation, breach, default or other violation, or the
occurrence of any event that with notice or the passage of time would constitute
any of the foregoing, by any third party of any of the Intellectual Property
Rights of the Company or any of its subsidiaries; (iii) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by any
third party challenging the Company’s or any of its subsidiaries’ rights in or
to, or the violation of any of the terms of, any of their Intellectual Property
Rights and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by any third party
challenging the validity, enforceability or scope of any Intellectual Property
Rights of the Company or any of its subsidiaries and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (v) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by any third party that the Company or any of its subsidiaries
infringes, misappropriates or otherwise violates or conflicts with any
Intellectual Property Rights or other proprietary rights of any third party and
the Company is unaware of any other fact which would form a reasonable basis for
any such claim; and (vi) none of the Intellectual Property Rights used or held
for use by the Company or any of its subsidiaries in their businesses has been
obtained or is being used or held for use by the Company or any of its
subsidiaries in violation of any contractual obligation binding on the Company
or any of its subsidiaries or in violation of any rights of any third party,
except in each case covered by clauses (i) – (vi) such as would not, if
determined adversely to the Company or any of its subsidiaries, individually or
in the aggregate, have a Material Adverse Effect.
(u)         Compliance with Environmental Laws. Except as disclosed in the
Prospectus, neither the Company nor any of its subsidiaries is in violation of
any statute, any rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would individually or
in the aggregate have a Material

9
#86897608v8    

--------------------------------------------------------------------------------




Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.
(v)         No Price Stabilization or Manipulation. The Company has not taken,
directly or indirectly, any action that is designed to or that has constituted
or that would reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.
(w)         Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement or Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate.
(x)         Internal Controls and Compliance with the Sarbanes-Oxley Act. Except
as set forth in the Prospectus, the Company, its subsidiaries and the Company’s
Board of Directors (the “Board”) are in compliance with the Sarbanes-Oxley Act
of 2002 (“Sarbanes-Oxley”) and all applicable rules of The NASDAQ Global Market
(“Exchange Rules”). The Company maintains a system of internal controls,
including, but not limited to, disclosure controls and procedures, internal
controls over accounting matters and financial reporting, and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with Sarbanes-Oxley, the Securities Act, the Exchange Act, the rules and
regulations of the Commission, the auditing principles, rules, standards and
practices applicable to auditors of “issuers” (as defined in Sarbanes-Oxley)
promulgated or approved by the Public Company Accounting Oversight Board
(“PCAOB”) and the Exchange Rules (collectively, the “Securities Laws”) and are
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. Generally Accepted Accounting Principles
(“GAAP”) and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. The Internal Controls are overseen by the Audit Committee (the
“Audit Committee”) of the Board in accordance with Exchange Rules. The Company
has not publicly disclosed or reported to the Audit Committee or the Board, and
within the next 90 days the Company does not reasonably expect to publicly
disclose or report to the Audit Committee or the Board, material weakness,
change in Internal Controls (that has materially affected or is reasonably
likely to materially affect the Company’s Internal Controls), or fraud involving
management or other employees who have a significant role in Internal Controls
(each, an “Internal Control Event”), any violation of, or failure to comply
with, the Securities Laws, or any other matter which, if determined adversely,
would have a Material Adverse Effect.
(y)         Absence of Accounting Issues. Except as set forth in the Prospectus,
the Audit Committee is not reviewing or investigating, and neither the Company’s
independent auditors nor its internal auditors have recommended that the Audit
Committee review or investigate, (i) adding to, deleting, changing the
application of, or changing the Company’s disclosure with respect to, any of the
Company’s material accounting policies; (ii) any matter which could result in a
restatement of the Company’s financial statements for any annual or interim
period during the current or prior three fiscal years; or (iii) except as
disclosed to Cowen, any Internal Control Event.

10
#86897608v8    

--------------------------------------------------------------------------------




(z)         Litigation. Except as disclosed in the Prospectus, there are no
pending actions, suits or proceedings (including any inquiries or investigations
by any court or governmental agency or body, domestic or foreign) against or
affecting the Company, any of its subsidiaries or any of their respective
properties that, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a Material Adverse
Effect, or would materially and adversely affect the ability of the Company to
perform its obligations under this Agreement, or which are otherwise material in
the context of the sale of the Placement Shares; and no such actions, suits or
proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) are threatened or, to the
Company’s knowledge and except as disclosed to Cowen, contemplated.
(aa)         Financial Statements. The financial statements incorporated by
reference in the Registration Statement and the Prospectus present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with GAAP applied on a consistent basis.
(bb)         No Material Adverse Change in Business. Except as disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no change, nor any development or event
involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse; (ii) except as
disclosed in or contemplated by the Prospectus, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock; and (iii) except as disclosed in or contemplated by the
Prospectus, there has been no material adverse change in the capital stock,
short-term indebtedness, long-term indebtedness, net current assets or net
assets of the Company and its subsidiaries.
(cc)         Investment Company Act. The Company is not and, after receipt of
payment for the Placement Shares and the application of the proceeds thereof as
described in the Prospectus, will not be an “investment company” as defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).
(dd)         Taxes. The Company and each of its subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date of this Agreement (taking into account applicable extensions) (except where
the failure to file would not, individually or in the aggregate, have a Material
Adverse Effect) and have paid all taxes required to be paid thereon (except for
cases in which the failure to pay would not have a Material Adverse Effect, or,
except as currently being contested in good faith and for which reserves
required by GAAP have been created in the financial statements of the Company),
and no tax deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor does the Company nor any of its subsidiaries
have any notice or knowledge of any tax deficiency which could reasonably be
expected to be determined adversely to the Company or its subsidiaries and which
could reasonably be expected to have) a Material Adverse Effect.

11
#86897608v8    

--------------------------------------------------------------------------------




(ee)         Insurance. The Company and its subsidiaries are insured by insurers
with appropriately rated claims paying abilities against such losses and risks
and in such amounts as the Company has reasonably determined are prudent and
customary for the businesses in which they are engaged; to the Company’s
knowledge, all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for; and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect, except as set
forth in or contemplated in the Prospectus.
(ff)         Independent Accountants. PricewaterhouseCoopers LLP, who have
expressed their opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules filed with the Commission and incorporated by reference as a part of
the Registration Statement and the Prospectus, is an independent registered
public accounting firm as required by the Securities Act and the Exchange Act.
(gg)          Anti-Corruption. Neither the Company nor any of its subsidiaries
or affiliates, nor, to the Company’s knowledge, any director, officer, or
employee, any agent or representative of the Company or of any of its
subsidiaries or affiliates, has taken or will take any action in furtherance of
an offer, payment, promise to pay, or authorization or approval of the payment
or giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage;
and the Company and its subsidiaries and affiliates have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.
(hh)         Anti-Money Laundering. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority

12
#86897608v8    

--------------------------------------------------------------------------------




or body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Anti-Money Laundering Laws is pending or, to the best knowledge
of the Company, threatened.
(ii)      Economic Sanctions. (i) Neither the Company nor any of its
subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s knowledge, any agent, affiliate or representative of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria).
(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:
 
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, agent, advisor, investor or otherwise).
(iii) For the past 5 years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.


(jj)         eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
(kk)         Regulatory Matters. The Company and its subsidiaries have operated
their respective businesses and are currently in compliance with all applicable
rules, regulations and policies of the FDA, except where the failure to so
operate or be in compliance would not reasonably be expected to have a Material
Adverse Effect. Any clinical trials and human studies conducted by the Company
and, to the knowledge of the Company, any clinical trials and human studies
conducted on behalf of the Company or in which the Company has participated were
and, if still pending, are being conducted in accordance with standard medical
and scientific research procedures and any applicable rules, regulations and
policies of the jurisdiction in which such trials and studies are

13
#86897608v8    

--------------------------------------------------------------------------------




being conducted, except where the failure to be so conducted would not
reasonably be expected to have a Material Adverse Effect.    
(ll)         Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not result in a Material Adverse Effect.
(mm)         No Reliance. The Company has not relied upon Cowen or legal counsel
for Cowen for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.
(nn)         Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that the
Company shall not be deemed to have authorized or consented to any such
purchases or sales by Cowen.
Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company, as applicable, to Cowen as to the
matters set forth therein.
The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.
7.      Covenants of the Company. The Company covenants and agrees with Cowen
that:
(a)         Registration Statement Amendments. After the date of this Agreement
and during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to Cowen within a reasonable period of time before the filing and
Cowen has not reasonably objected thereto (provided, however, that the failure
of Cowen to make such objection shall not relieve the Company of any obligation
or liability hereunder, or affect Cowen’s

14
#86897608v8    

--------------------------------------------------------------------------------




right to rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to Cowen at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act.
(b)         Notice of Commission Stop Orders. The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.
(c)         Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by Cowen under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.
(d)         Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Cowen reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.
(e)         Delivery of Registration Statement and Prospectus. The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration

15
#86897608v8    

--------------------------------------------------------------------------------




Statement, the Prospectus (including all documents incorporated by reference
therein) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act (including all documents filed with the Commission during
such period that are deemed to be incorporated by reference therein), in each
case as soon as reasonably practicable and in such quantities as Cowen may from
time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.
(f)         Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.
(g)         Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) and (viii) below), (iv) the printing
and delivery to Cowen of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (v) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on Nasdaq, (vi) transfer taxes imposed on the issuance of Placement
Shares, (vii) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Financing Department (including, with respect to any required review
by FINRA, the reasonable fees and expenses of Cowen’s counsel in an amount not
to exceed $10,000) and (viii) the Company shall reimburse Cowen for the fees and
disbursements of Cowen’s counsel in an amount not to exceed $50,000.
(h)     Use of Proceeds. The Company will use the Net Proceeds as described in
the Prospectus in the section entitled “Use of Proceeds.”
(i)     Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock

16
#86897608v8    

--------------------------------------------------------------------------------




option, stock bonus or other stock plan or arrangement described in the
Prospectus, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets; (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Cowen in advance;
(iv) any shares of common stock issuable upon the exchange, conversion or
redemption of securities or the exercise of warrants, options or other rights in
effect or outstanding; or (v) any shares of common stock, or securities
convertible into or exercisable for common stock, offered and sold in a
privately negotiated transaction to vendors, customers, investors, strategic
partners or potential strategic partners and otherwise conducted in a manner so
as not to be integrated with the offering of common stock hereby.
(j)         Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice or sell Placement Shares, advise Cowen promptly
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document provided to Cowen pursuant to
this Agreement.
(k)         Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.
(l)         Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares, and (ii) deliver such
number of copies of each such prospectus supplement to each exchange or market
on which such sales were effected as may be required by the rules or regulations
of such exchange or market.
(m)         Representation Dates; Certificate. On or prior to the First Delivery
Date and each time during the term of this Agreement the Company (i) files the
Prospectus relating to the Placement Shares or amends or supplements the
Registration Statement or the Prospectus relating to the Placement Shares (other
than a prospectus supplement filed in accordance with Section 7(l) of this
Agreement) by means of a post-effective amendment, sticker, or supplement but
not by means of incorporation of document(s) by reference to the Registration
Statement or the Prospectus relating to the Placement Shares; (ii) files an
annual report on Form 10-K under the Exchange Act following the execution of
this Agreement; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release or other information “furnished”)
under the Exchange Act (each date of filing of one or more of the documents
referred to in clauses (i) through (iv) shall be a “Representation Date”); the
Company shall furnish Cowen (but in the case of clause (iv) above only if (1) a
Placement Notice is pending, (2) Cowen reasonably determines that the
information contained in such Form

17
#86897608v8    

--------------------------------------------------------------------------------




8-K is material to a holder of Common Stock and (3) Cowen requests such
certificate within three (3) days after the filing of such Form 8-K with the
Commission) with a certificate, in the form attached hereto as Exhibit 7(m)
within three (3) Trading Days of any Representation Date if requested by Cowen.
The requirement to provide a certificate under this Section 7(m) shall be
automatically waived for any Representation Date occurring at a time at which no
Placement Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Placement Notice hereunder (which for
such calendar quarter shall be considered a Representation Date) and the next
occurring Representation Date; provided, however, that such waiver shall not
apply for any Representation Date on which the Company files its annual report
on Form 10-K. Notwithstanding the foregoing, if the Company subsequently decides
to sell Placement Shares following a Representation Date when the Company relied
on such waiver and did not provide Cowen with a certificate under this Section
7(m), then before the Company delivers the Placement Notice or Cowen sells any
Placement Shares, the Company shall provide Cowen with a certificate, in the
form attached hereto as Exhibit 7(m), dated the date of the Placement Notice.
(n)         Legal Opinion. On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Cowen a written opinion or statement of Cooley LLP (“Company
Counsel”), or other counsel reasonably satisfactory to Cowen, dated the date
that the opinion is required to be delivered, substantially similar to the form
attached hereto as Exhibit 7(n)(i) modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, the Company shall not be required to furnish any such opinion
or statement if the Company does not intend to deliver a Placement Notice in
such calendar quarter until such time as the Company delivers its next Placement
Notice; provided, further, that the Company’s obligation to have Company Counsel
furnish a negative assurance statement is conditioned upon counsel to Cowen
furnishing a negative assurance statement dated as of the same such date;
provided, however, that in lieu of such opinions for subsequent Representation
Dates, counsel may furnish Cowen with a letter (a “Reliance Letter”) to the
effect that Cowen may rely on a prior opinion delivered under this Section 7(n)
to the same extent as if it were dated the date of such letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented at such Representation
Date).
(o)         Comfort Letter. On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Cowen a letter (the “Comfort Letter”), dated
the date that the Comfort Letter is delivered, in form and substance
satisfactory to Cowen, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Cowen in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

18
#86897608v8    

--------------------------------------------------------------------------------




(p)         Market Activities. The Company will not, directly or indirectly, (i)
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Common Stock in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than Cowen; provided, however, that the Company may bid
for and purchase shares of its common stock in accordance with Rule 10b-18 under
the Exchange Act.
(q)         Insurance. The Company and its subsidiaries shall maintain, or
caused to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.
(r)         Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Effect.
(s)         Investment Company Act. The Company will conduct its affairs in such
a manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
(t)         Securities Act and Exchange Act. The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.
(u)         No Offer to Sell. Other than the Prospectus or a free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and Cowen in its capacity as principal or agent hereunder,
neither Cowen nor the Company (including its agents and representatives, other
than Cowen in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Common Stock hereunder.
(v)         Sarbanes-Oxley Act. The Company and its subsidiaries will use their
best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.
8.      Conditions to Cowen’s Obligations. The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review

19
#86897608v8    

--------------------------------------------------------------------------------




satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:
(a)         Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.
(b)         No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any material document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, the Prospectus or such documents so that,
in the case of the Registration Statement, it will not contain any materially
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
and, that in the case of the Prospectus, it will not contain any materially
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.
(c)         No Misstatement or Material Omission. Cowen shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.
(d)         Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Effect or any
development that could reasonably be expected to result in a Material Adverse
Effect.
(e)         Company Counsel Legal Opinion. Cowen shall have received the
opinions of Company Counsel required to be delivered pursuant Section 7(n) on or
before the date on which such delivery of such opinion is required pursuant to
Section 7(n).
(f)         Cowen Counsel Legal Opinion. Cowen shall have received from Davis
Polk & Wardwell LLP, counsel for Cowen, such opinion or opinions, on or before
the date on which the delivery of the Company Counsel legal opinion is required
pursuant to Section 7(n), with respect

20
#86897608v8    

--------------------------------------------------------------------------------




to such matters as Cowen may reasonably require, and the Company shall have
furnished to such counsel such documents as they request for enabling them to
pass upon such matters.
(g)         Comfort Letter. Cowen shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).
(h)         Representation Certificate. Cowen shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).
(i)         Secretary’s Certificate. On or prior to the First Delivery Date,
Cowen shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.
(j)         No Suspension. Trading in the Common Stock shall not have been
suspended on Nasdaq.
(k)         Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.
(l)         Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.
(m)         Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or (ii)
the Company shall have filed an application for listing of the Placement Shares
on Nasdaq at, or prior to, the issuance of any Placement Notice.
(n)         No Termination Event. There shall not have occurred any event that
would permit Cowen to terminate this Agreement pursuant to Section 11(a).
9.      Indemnification and Contribution.
(a)         Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen (a “Cowen Affiliate”) from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of,

21
#86897608v8    

--------------------------------------------------------------------------------




any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Cowen, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, or (y) the omission or alleged omission to state in any such
document a material fact required to be stated in it or necessary to make the
statements in it not misleading; provided, however, that this indemnity
agreement shall not apply to the extent that such loss, claim, liability,
expense or damage arises from the sale of the Placement Shares pursuant to this
Agreement and is caused directly or indirectly by an untrue statement or
omission made in reliance upon and in conformity with written information
relating to Cowen and furnished to the Company by Cowen expressly for inclusion
in any document as described in clause (x) of this Section 9(a). This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.
(b)         Cowen Indemnification. Cowen agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to Cowen
and furnished to the Company by Cowen expressly for inclusion in any document as
described in clause (x) of Section 9(a).
(c)         Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party,

22
#86897608v8    

--------------------------------------------------------------------------------




and after notice from the indemnifying party to the indemnified party of its
election to assume the defense, the indemnifying party will not be liable to the
indemnified party for any legal or other expenses except as provided below and
except for the reasonable costs of investigation subsequently incurred by the
indemnified party in connection with the defense. The indemnified party will
have the right to employ its own counsel in any such action, but the fees,
expenses and other charges of such counsel will be at the expense of such
indemnified party unless (1) the employment of counsel by the indemnified party
has been authorized in writing by the indemnifying party, (2) the indemnified
party has reasonably concluded (based on advice of counsel) that there may be
legal defenses available to it or other indemnified parties that are different
from or in addition to those available to the indemnifying party, (3) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party (in which case
the indemnifying party will not have the right to direct the defense of such
action on behalf of the indemnified party) or (4) the indemnifying party has not
in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred after
the indemnifying party receives a written invoice relating to fees,
disbursements and other charges in reasonable detail. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.
(d)         Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or Cowen,
the Company and Cowen will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than Cowen, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) to which the Company and
Cowen may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and Cowen on the
other. The relative benefits received by the Company on the one hand and Cowen
on the other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by Cowen from
the sale of Placement Shares on behalf of the Company. If, but only if, the
allocation provided by the foregoing sentence is not permitted by

23
#86897608v8    

--------------------------------------------------------------------------------




applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.
10.      Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.
11.      Termination.

24
#86897608v8    

--------------------------------------------------------------------------------




(a)         Cowen shall have the right by giving notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Effect, or
any development that could reasonably be expected to result in a Material
Adverse Effect, has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m), 7(n), or
7(o), Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).
(b)         The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(c)         Cowen shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.
(d)         Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through Cowen on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(g), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.
(e)         This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(g),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect. Upon termination of this Agreement, the Company shall not have any
liability to Cowen for any discount, commission or other compensation with
respect to any Placement Shares not otherwise sold by Cowen under this
Agreement, except with respect to reimbursement of expenses pursuant to Section
7(g).

25
#86897608v8    

--------------------------------------------------------------------------------




(f)         Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.
12.      Notices. All notices or other communications required or permitted to
be given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, New York, NY 10022, fax no. 646-562-1124, Attention: General Counsel; or
if sent to the Company, shall be delivered to Revance Therapeutics, Inc., 7555
Gateway Boulevard, Newark, California 94560 fax no. (510) 742-3401, attention:
Lauren Silvernail, with a copy to Cooley LLP, fax no. (650) 849-7400, attention:
Gordon K. Ho. Each party to this Agreement may change such address for notices
by sending to the parties to this Agreement written notice of a new address for
such purpose. Each such notice or other communication shall be deemed given (i)
when delivered personally or by verifiable facsimile transmission (with an
original to follow) on or before 4:30 p.m., New York City time, on a Business
Day (as defined below), or, if such day is not a Business Day on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
a nationally-recognized overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid). For purposes of this Agreement, “Business
Day” shall mean any day on which the NYSE and commercial banks in the City of
New York are open for business.
13.      Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.
14.      Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Common Stock.
15.      Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given

26
#86897608v8    

--------------------------------------------------------------------------------




full force and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.
16.      Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.
17.      Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.
18.      Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:
(a)         Cowen has been retained solely to act as sales agent in connection
with the sale of the Common Stock and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;
(b)         the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
(c)         the Company has been advised that Cowen and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that Cowen has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship; and
(d)         the Company waives, to the fullest extent permitted by law, any
claims it may have against Cowen, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that Cowen shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

27
#86897608v8    

--------------------------------------------------------------------------------




19.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.
20.      Definitions. As used in this Agreement, the following term has the
meaning set forth below:
(a)         “Applicable Time” means the date of this Agreement, each
Representation Date, the date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder.




[Remainder of Page Intentionally Blank]



28
#86897608v8    

--------------------------------------------------------------------------------




If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.
Very truly yours,


COWEN AND COMPANY, LLC




By: _/s/ Grant Miller__________________
Name: Grant Miller
Title: Managing Director






ACCEPTED as of the date
first-above written:


REVANCE THERAPEUTICS, INC.




By: _/s/ L. Daniel Browne____________
Name: L. Daniel Browne
Title: President and Chief Executive Officer







#86897608v8    

--------------------------------------------------------------------------------




SCHEDULE 1
FORM OF PLACEMENT NOTICE


From:
[                                  ]

Cc:
[                                  ]

To:
[             ]

Subject:     Cowen at the Market Offering—Placement Notice
Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Revance Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated March 4, 2015 (the “Agreement”), I hereby request
on behalf of the Company that Cowen sell up to [ ] shares of the Company’s
common stock, par value $0.001 per share, at a minimum market price of $_______
per share. Sales should begin on the date of this Notice and shall continue
until [DATE] [all shares are sold].





#86897608v8    

--------------------------------------------------------------------------------




SCHEDULE 2


Such individuals as the Board of Directors of the Company may authorize,
following authorization of such Placement Notice by the Board of Directors or a
duly authorized committee thereof.









#86897608v8    

--------------------------------------------------------------------------------




SCHEDULE 3


Compensation
Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.







#86897608v8    

--------------------------------------------------------------------------------




SCHEDULE 4
Schedule Of Subsidiaries
Name
 
Jurisdiction of Organization
Revance Therapeutics LTD
 
England and Wales


#86897608v8    

--------------------------------------------------------------------------------




Exhibit 7(n)(i)
MATTERS TO BE COVERED BY INITIAL OPINION OF
Cooley LLP
[Circulated Separately]



2
#86897608v8    

--------------------------------------------------------------------------------




Exhibit 7(n)(ii)


Matters to be covered by Opinion of Cooley LLP
[Circulated Separately]



#86897608v8    

--------------------------------------------------------------------------------






Exhibit 7(m)






OFFICER CERTIFICATE




The undersigned, the duly qualified and elected _______________________, of
Revance Therapeutics, Inc. (“Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Sales Agreement dated March 4, 2015 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned:


(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and
(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.








By:                        
Name:
Title:




Date:                



#86897608v8    